Citation Nr: 1642987	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-23 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to July 1977 and from September 1977 to September 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference in July 2016.

In light of the evidence presented, the Board has recharacterized the Veteran's claims for service connection for PTSD and major depressive disorder as a single claim for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the stressors that triggered his claimed PTSD and major depressive disorder include an incident in 1973 in which he was waterboarded two times and beaten while he was in survival school (Survival, Evasion, Resistance, and Escape, or SERE training) and an incident in 1980 in which he was almost blown off the flight deck of the USS Constellation.  See November 2011 VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD).

In December 2011, VA issued a memorandum that documents a formal finding that the information required to corroborate the stressful events described by the Veteran is insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of  National Archives and Records Administration (NARA) records.  

In light of the Veteran's July 2016 testimony, and his service treatment records, and a DD Form 214 that he participated in SERE training and served aboard the USS Constellation, the Board finds that further attempts should be made to verify the stated stressors.

In addition, the Board notes that the post-service evidence of record includes non- VA medical evidence that documents diagnoses of PTSD and major depressive disorder.  However, the record is unclear with regard to whether the Veteran currently has PTSD and major depressive disorder that have been attributed to service or the specific claimed stressors, as the reporting clinicians did not offer an opinion regarding the likely etiology of the disorders.  

As VA has not provided an examination or obtained a medical opinion with regard to the Veteran's claim for service connection for PTSD and major depressive disorder, the Board finds that VA should schedule the Veteran for an examination to assess the nature of the Veteran's PTSD and major depressive disorder and obtain a definitive opinion concerning whether the Veteran currently has an acquired psychiatric disorder that may be attributed to service, to include any disorders that were diagnosed since the Veteran filed his claim for service connection in August 2011.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a current disability required for service connection includes a disability at the time of filing or during pendency of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2.  After completing the development requested above, schedule the Veteran for a VA psychiatric examination to determine the nature, etiology, and date of onset of any psychiatric disorders that were diagnosed during the appeal period, to include PTSD and major depressive disorder.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.  The examiner should record the full history of the identified disorders, including the Veteran's competent account of his symptoms.

   (a) Please identify all current psychiatric disorders.
   
   (b) For each diagnosed psychiatric disorder, is it at least as likely as not (50 percent probability or more) that it had its onset in service or within one year of his separation from service, is related to the Veteran's reported in-service stressors, or is otherwise related to service?  
   
   (c) If the criteria for a diagnosis of PTSD are met, please specify the stressors supporting the diagnosis.

   (d) In formulating the requested opinions, please specifically acknowledge and discuss the psychiatric diagnoses of record, including PTSD and major depressive disorder.

In determining whether the Veteran meets the criteria for a current psychiatric diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the August 2011 claim for service connection.  Please note that although the Veteran may not meet the criteria for a psychiatric diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge. 

3.  Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

